DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) were submitted on 06/28/2022 and 03/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently name joint inventors. 
3.	Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being obvious over Magnus Hemmendorff et al., (hereinafter Hemmendorff) (US 2014/0307771) in view of Hai Wei et al., (hereinafter Wei) (US 10,958,947).
Re Claim 1. Hemmendorff discloses, a method comprising: 
determining, by a computing device, based on at least one frame of a plurality of frames for a first representation of a content item, at least one encoding parameter (determining an encoding parameter for at least a part of a frame e.g., the size of the quantization parameter, Qp, being adjustable between frames, Par.[0062]); 
encoding, based on the at least one encoding parameter, the at least one frame for the first representation, wherein the first representation is associated with a first resolution (encoding frames per Fig.2, 3 or 4 Par.[0025] and based on maintaining a quality parameter e.g., to maintain a quantization parameter Qp, between frames, using a standard encoding mode, i.e., at a first resolution determined by the Qp, Par.[0064]); 
determining that an amount of time associated with encoding at least a portion of the at least one frame for the first representation is greater than a time threshold (determining a bit-rate at the compliance module 42 in Fig.4 against a defined budget of time to encode the frame Par.[0004],[0035] and controlling the frame rate according to a resource budget, i.e., the resolution determined by Qp, Par.[0065]); and 
based on the amount of time being greater than the time threshold (considering the CPU bit rate and encoding time, is compared to a defined budget, i.e., a threshold of a maximum CPU cycles, Par.[0035]), encoding, 
based on the at least one encoding parameter, at least one frame of the plurality of frames for a second representation of the content item, wherein the second representation is associated with a second resolution (based on the encoding quantization parameter Qp, considered for at least a part of the frame regions at a spatial selectivity module 57, or depending on the amount of motion or change in the region, for a second representation of the content, Par.[0039], encoding at a second frame rate corresponding to an adaptive Qp from frame to frame associate with a second resolution Par.[0065]). 
However, according to the claim breadth recitation regarding the representation of a content item being related to at least one encoding parameter, it is determined that the art to Wei expressly teach in detail the claimed;
determining, by a computing device, based on at least one frame of a plurality of frames for a first representation of a content item, at least one encoding parameter (determining by computational modules Col.1 Lin.44-48, from a plurality of GOP frames Col.10 Lin.34-35, encoding media content 105 profiles Col.9 Lin.7-9 having numerous encoding parameters, Col.1 Lin.27-38, among which at least one encoding 110a corresponding to image resolution Col.4 Lin.37-40, or quantization parameter 110b, in Fig.1, Col.4 Lin.25-34);
encoding, based on the at least one encoding parameter, the at least one frame for the first representation, wherein the first representation is associated with a first resolution (encoding the frame at a first resolution Col.2 Lin.58-64); 

determining that an amount of time associated with encoding at least a portion of the at least one frame for the first representation is greater than a time threshold (more than a threshold Col.2 Lin.66); and 
based on the amount of time being greater than the time threshold (Col.2 Lin.64-66), encoding (Fig.1, Col.4 Lin.25-66), 
based on the at least one encoding parameter, at least one frame of the plurality of frames for a second representation of the content item, wherein the second representation is associated with a second resolution (encoding the frame at a second resolution Col.2 Lin.64-66, Col.3 Lin.1-2).  

The ordinary skilled in the art would have found obvious before the effective filing date of the invention, to combine Hemmendorff teaching the encoding process of resolution change according to specific coding parameters and the encoding time, with the art to Wei detailing the representation of a content item being related to at least one encoding parameter, thus applying common techniques of resolution change to adapt to processing time and resources consumed during encoding, with the final scope to maintain the visual quality for different display sizes while maintaining a low network latency. 

Re Claim 2. Hemmendorff and Wei disclose, the method of claim 1,
Hemmendorff teaches that, wherein the first resolution is lower than the second resolution (the resolution being directly referenced to the quantization parameter Qp, the video data generated may be encoded at first lower resolution than the second, Par.[0065]).  
	Wei teaches (that a given resolution is determined at different encoding profiles according to numerous parameters e.g., quantization, block size, optimization parameters, bit-rate and quality Col.1 Lin.27-48). 

Re Claim 3. Hemmendorff and Wei disclose, the method of claim 1, 
Hemmendorff teaches that, wherein the first representation is associated with a first bit rate, wherein the second representation is associated with a second bit rate, and wherein the first bit rate is less than the second bit rate (the first encoded representation e.g., Par.[0019],[0020] is coded at a resolution being directly referenced to the quantization parameter Qp, the video data generated may be encoded at first lower resolution than the second representation, Par.[0065], or [0053]).  

Re Claim 4. Hemmendorff and Wei disclose, the method of claim 1, 
Hemmendorff teaches that, wherein the time threshold comprises an expected amount of time for encoding at least a portion of any of the plurality of frames at the first resolution (the time threshold is based on the particular budget Par.[0033], e.g., according to a deadline in time for encoding the frame, Par.[0035]).  

Re Claim 5. Hemmendorff and Wei disclose, the method of claim 1, 
Hemmendorff teaches that, wherein the plurality of frames comprises a group of pictures structure (a plurality of images divided into a plurality of frames, or one or more frames representing a sequence of images, Claim 20, as a plurality of sections Par.[0033] or a plurality of picture structures of transform blocks for each frame, Par.[0044] as indicated for implicitly GOPs in HEVC, Par.[0077]).  
	Wei teaches about GOP (Col.10 Lin.34-35, Col.21 Lin.1-6).

Re Claim 7. Hemmendorff and Wei disclose, the method of claim 1, 
Hemmendorff teaches that, wherein the at least one encoding parameter comprises an intra-prediction parameter, a motion estimation parameter, or a partitioning parameter (a partition parameter of image divided into a plurality of frames, Par.[0018], motion information in the region of interest, Par.[0038]-[0039], motion estimation/compensation [0041] Fig.5, or loss-adaptive rate distortion optimization Par.[0035], [0062]-[0063]).  

Re Claim 8. This claim represents an encoding method performing the same process identified at claim 1, as defined at each and every claimed limitation by rather using a different syntax which does not lead to a different transformation, where Hemmendorff teaches about a following frame triggering the panic mode being coded with adaptive Qp, thus different bit-rate Par.[0035],[0062], hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 9. Hemmendorff and Wei disclose, the method of claim 8, 
Hemmendorff teaches that, wherein the first resolution comprises a higher bitrate than the second resolution (adjusting the bit-rate through the quantization step Par.[0062] to encode at higher resolution, Par.[0065]).  

Re Claim 10. Hemmendorff and Wei disclose, the method of claim 8, 
Hemmendorff teaches that, wherein the time threshold comprises an expected amount of time for encoding at least a portion of any of the plurality of frames at the first resolution (encoding of a least portions of frame is determined by the time necessary for coding process at the first resolution, prior to switching to a second resolution, Par.[0035]).  

Re Claim 11. This claim represents the method wherein the plurality of frames comprises a group of pictures structure similarly recited at claim 5, hence it is rejected on the same evidentiary probe, mutatis mutandis.  

Re Claim 12. This claim represents the method wherein the plurality of frames comprises a group of pictures structure similarly recited at claim 7, hence it is rejected on the same evidentiary probe, mutatis mutandis.

Re Claim 13. Hemmendorff and Wei disclose, the method of claim 12, 
Hemmendorff teaches that, wherein the at least one encoding parameter comprises an intra-prediction parameter, a motion estimation parameter, or a partitioning parameter associated with the at least one further frame (a partition parameter of image divided into a plurality of frames, Par.[0018], motion information in the region of interest, Par.[0038]-[0039], motion estimation/compensation [0041] Fig.5, or loss-adaptive rate distortion optimization associated with further frames, Par.[0035], [0062]-[0063]).  

Re Claim 14. This claim represents the method wherein the plurality of frames comprises a group of pictures structure similarly recited at claim 7, hence it is rejected on the same evidentiary probe, mutatis mutandis.

Re Claim 15. This claim represents an encoding method performing the same process identified at claim 1, as defined at each and every claimed limitation by rather using a different syntax which does not lead to a different transformation, where Hemmendorff teaches about (based on coding algorithms, encoding a frame or content items in a region of interest ROI, Par.[0038], by determining an encoding time or a threshold deadline of defined budget for frame coding [0035] and invoking a panic mode when the limit is reached [0035] when switching or adapting to a second resolution algorithm for encoding by monitoring the bit-rate [0035],[0036],[0062] by adaptive quantization Qp, and frame rate, thus encoding at a second resolution, [0065]). 

Re Claim 16. Hemmendorff and Wei disclose, the method of claim 15, 
Hemmendorff teaches that, wherein the first resolution comprises a higher bitrate than the second resolution (higher quality is determined by higher-resolution Par.[0061]).  

Re Claim 17. This claim represents the method wherein the plurality of frames comprises a group of pictures structure similarly recited at claim 7, hence it is rejected on the same evidentiary probe, mutatis mutandis. 

Re Claim 18. This claim represents the method wherein the plurality of frames comprises a group of pictures structure similarly recited at claim 5, hence it is rejected on the same evidentiary probe, mutatis mutandis.  

Re Claim 19. Hemmendorff and Wei disclose, the method of claim 15, 
Hemmendorff teaches that, wherein the first plurality of encoding algorithms comprises at least one of: 
a first plurality of reference frames, a first plurality of rate-distortion optimizations (RDO at Par.[0036],[0037]), or 
a first level of motion estimation (Par.[0041] Fig.5), and 
wherein the second plurality of encoding algorithms comprises at least one of: 
a second plurality of reference frames, a second plurality of rate-distortion optimizations, or a second level of motion estimation (where the same algorithms of RDO and motion /estimation compensation applied at first number of frames, is applied to the second set of frames, Par.[0036][0037], [0041] Fig.5).  

Re Claim 20. Hemmendorff and Wei disclose, the method of claim 19, 
Hemmendorff teaches that, wherein the second plurality of reference frames is less than the first plurality of reference frames, the second plurality of rate-distortion optimizations is less than the first plurality of rate-distortion optimizations, and the second level of motion estimation is less than the first level of motion estimation (as it may be comprehended from application content at par.0079, the number of frames in a first or second group may determine the number of rate-distortion optimizations, to be lower or higher as in Hemmendorff where the LARDO process selects an optimal encoding mode to adapting the bit-rate at adaptation module 50 Fig.5, Par.[0036],[0037]).

4.	Claims 6 are rejected under 35 U.S.C. 103 as being obvious over Hemmendorff and Wei, in view of Nicholas Wormley et al., (hereinafter Wormley) (WO 2009/075766A

Re Claim 6. Hemmendorff and Wei disclose, the method of claim 1, but while Hemmendorff invokes the HEVC standard representing a groups of frames including an independent frame or key-frame, do not expressly teach the, wherein encoding the at least one frame for the second representation comprises: 
As in Hemmendorff indirectly teaches this limitation by, determining, based on a frame type associated with the at least one frame for the first representation, and based on a weight associated with the frame type, that the at least one frame for the second representation is to be encoded for the second representation based on the at least one encoding parameter, wherein the frame type comprises a non-reference frame. (including the encoding parameters determined by HEVC standard, Par.[0077])
The analogous art to Wormley expressly teaches about (an encoder using a non reference i.e., “key frame” frame type Par.[0022] from a plurality of frames [0023]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to interpret the prediction process represented by a series of frames among which the first frame would be a key frame not derived from a reference frame in the media for which encoding is not based on a reference frame to any other picture/frame as disclosed in Wormley, thus obviating the nature of such frame as part of a frame group.   



Conclusion
5.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/